July 1, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DENNIS D. SHAVER, Appellant

NO. 14-13-00585-CV                          V.

   WELLS FARGO BANK, NA AS TRUSTEE FOR NCMT 2008-1, Appellee
               ________________________________

       This cause, an appeal from the judgment signed March 21, 2013 in favor of
appellee Wells Fargo Bank, NA as Trustee for NCMT 2008-1, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Dennis D. Shaver to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.